FILED
                                                           DECEMBER 13, 2016
                                                         In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                            )         No. 33427-9-111
                                                )
                       Respondent,              )
                                                )
                v.                              )         OPINION PUBLISHED IN PART
                                                )
JUSTIN DEAN VANHOLLEBEKE,                       )
                                                )
                       Appellant.               )

       LAWRENCE-BERREY, J. -Justin Vanhollebeke appeals his conviction for first

degree unlawful possession of a firearm. He argues ( 1) the warrantless search of the

borrowed truck he was driving was unconstitutional because he refused to consent to the

search, (2) the officers exceeded the lawful scope and purpose of the Terry 1 stop,

(3) he did not knowingly and voluntarily waive his Miranda 2 rights, (4) the trial court

abused its discretion when it declined to give his proposed missing witness instruction,

(5) insufficient evidence supports the sentencing court's finding that he had the ability to

pay legal financial obligations (LFOs), and (6) the State failed to prove his offender score


       1
           Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
       2 Miranda     v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 33427-9-111
State v. Vanhollebeke


by a preponderance of the evidence. In his statement of additional grounds for review

(SAG), he argues the dash camera videos from the officers' patrol cars should have been

introduced at trial and the trial court did not allow defense counsel to investigate or

present his case.

       In the published portion of this opinion, we hold that a vehicle owner's consent to

search overrides the borrower's express objection. In the unpublished portion of this

opinion, we agree the State failed to prove Mr. Vanhollebeke's offender score by a

preponderance of the evidence, but disagree with his remaining arguments. Accordingly,

we affirm Mr. Vanhollebeke's conviction but remand for a new sentencing hearing.

                                          FACTS

       On the night of November 10, 2014, Sergeant Aaron Garza was on patrol when he

noticed a truck that was facing the wrong way on a one-way street. At 11 :23 p.m.,

Sergeant Garza pulled the truck over. As Sergeant Garza was giving the truck's

description and license plate number to dispatch, Mr. Vanhollebeke stepped out of the

driver's side door. Sergeant Garza ordered Mr. Vanhollebeke to get back in the truck and

then called for backup. Mr. Vanhollebeke got back in the truck.

       Sergeant Garza got out of his patrol car and approached the truck. Mr.

Vanhollebeke got out of the truck again and started walking toward Sergeant Garza.

Sergeant Garza again ordered Mr. Vanhollebeke to get back in the truck. Mr.

Vanhollebeke then said he had locked himself out of the truck. This unusual behavior

made Sergeant Garza suspicious.


                                              2
No. 33427-9-111
State v. Vanhollebeke


       Sergeant Garza talked with Mr. Vanhollebeke near the side of the truck. At this

point, Deputy Darryl Barnes and Officer Adam Lattin arrived. Mr. Vanhollebeke told

Sergeant Garza he did not have a license or identification, but gave his name and date of

birth. The other officers stayed with Mr. Vanhollebeke at the side of the truck while

Sergeant Garza gave Mr. Vanhollebeke's information to dispatch.

       Dispatch advised that Mr. Vanhollebeke's license was suspended. Dispatch also

advised that Mr. Vanhollebeke was not the registered owner of the truck, and that the

truck belonged to a man named Bill Casteel. This was around 15 to 20 minutes after

Sergeant Garza initially stopped Mr. Vanhollebeke. Sergeant Garza's plan at this point

was to cite Mr. Vanhollebeke for driving with a suspended license and then release him.

       Sergeant Garza went to his car and began writing Mr. Vanhollebeke a citation with

dispatch providing him Mr. Vanhollebeke's information. This made the process take

longer than usual. While Sergeant Garza was writing the citation, Deputy Barnes did a

cursory safety sweep of the truck. He noticed a glass pipe with a white crystal substance

on it sitting in plain view near the dashboard, which he believed was drug paraphernalia.

Deputy Barnes also noticed the truck's steering column was "punched," which indicated

the truck was stolen. 3 Report of Proceedings (RP) at 106.

      Deputy Barnes went to Sergeant Garza's car and told him about the pipe and the

punched ignition. In light of this information, Sergeant Garza believed Mr. Vanhollebeke


      3A punched ignition is one in which the ignition system has been dismantled or
removed, so that a key is no longer used to start the vehicle.


                                            3
No. 33427-9-III
State v. Vanhollebeke


may have committed a possession of a controlled substance offense as well as a vehicle

theft offense. He believed these new offenses took priority over the driving while

suspended citation. Because of these suspicions, Sergeant Garza decided not to let Mr.

Vanhollebeke go.

       The officers asked for permission to search the truck. Mr. Vanhollebeke refused.

Sergeant Garza attempted to contact Mr. Casteel on the telephone but was unsuccessful.

Because the officers had Mr. Casteel's address, Deputy Barnes volunteered to drive to

Mr. Casteel's home, which was between 18 and 25 miles away. Deputy Barnes drove

straight there and arrived around 12: 14 a.m. Mr. Casteel told Deputy Barnes that Mr.

Vanhollebeke had permission to use the truck. Mr. Casteel gave permission to search his

truck and gave Deputy Barnes a key to it.

       Deputy Barnes returned directly to the scene and arrived around 12:30 or 12:40

a.m. He gave Sergeant Garza the key and advised that Mr. Casteel gave the officers

permission to search the truck. Sergeant Garza used the key to open the truck and began

to search it. He looked under the driver's seat and saw a revolver. The glass pipe tested

positive for methamphetamine. The officers confirmed through dispatch that Mr.

Vanhollebeke had a prior felony conviction.

       The State charged Mr. Vanhollebeke with first degree unlawful possession of a

firearm. Mr. Vanhollebeke moved to suppress the physical evidence on the grounds that

he had refused to give the officers consent to search the truck and also that the stop's




                                              4
No. 33427-9-III
State v. Vanhollebeke


length and scope were unreasonable. The trial court found that the physical evidence was

admissible and denied Mr. Vanhollebeke's motion.

       The jury convicted Mr. Vanhollebeke. Mr. Vanhollebeke appeals.

                                       ANALYSIS

       Mr. Vanhollebeke argues the search of the truck was unconstitutional because he

had legitimate coauthority over the truck and he objected to the search. This court

reviews constitutional issues de novo. State v. Budd, 185 Wn.2d 566, 571, 374 P.3d 137

(2016).

       The Fourth Amendment to the United States Constitution guarantees people the

right to be free from unreasonable searches and seizures. U.S. CONST. amend. IV.

Warrantless searches are generally illegal unless they fall within one of the exceptions to

the warrant requirement. State v. Cantrell, 124 Wn.2d 183, 187, 875 P.2d 1208 (1994).

One exception is consent to search by a person with authority over the place or thing to

be searched. Id. This exception includes consent given by a third person, other than the

defendant. Id. at 188.

       To grant valid consent, the third party must have common authority over the place

or thing to be searched. 1d. Common authority does not mean that the third party has a

mere property interest in the place or thing being searched. United States v. Matlock, 415

U.S. 164, 171 n.7, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974). Rather, "[t]o establish lawful

consent by virtue of common authority: ( 1) 'a consenting party must be able to permit the

search in his own right' and (2) 'it must be reasonable to find that the defendant has


                                             5
No. 33427-9-III
State v. Vanhollebeke


assumed the risk that a co-occupant might permit a search.' " State v. Thompson, 151

Wn.2d 793, 804, 92 P.3d 228 (2004) (quoting State v. Mathe, 102 Wn.2d 537, 543-44,

688 P.2d 859 (1984)).

       Our Supreme Court addressed a somewhat similar situation in Cantrell. In that

case, Rudell Cantrell and his friend, Ingo Schweitzer, were driving in a car that Mr.

Schweitzer's parents owned. Cantrell, 124 Wn.2d at 185. A state trooper stopped them

for speeding and then asked if they had any contraband in the vehicle. Id. Knowing that

Mr. Schweitzer's parents owned the vehicle, the trooper asked Mr. Schweitzer for

permission to search his parents' car. Id. Mr. Schweitzer read and signed a consent form

allowing the trooper to search the car. Id. at 186. The trooper did not ask Mr. Cantrell to

sign a similar form. Id. Mr. Cantrell did not object when the trooper searched the car.

Id. The trooper found marijuana, paraphernalia, and methamphetamine. Id. Mr. Cantrell

was convicted. Id.

       On appeal, the Cantrell court considered whether the police must obtain

affirmative consent from all occupants who have approximately equal control over a

vehicle before searching it without a warrant. Id. at 187. The court had previously held

that the police must obtain affirmative consent from all cohabitants in an office building

before searching the office without a warrant. Id. at 189 ( citing State v. Leach, 113

Wn.2d 735, 782 P.2d 1035 (1989)). The main question in Cantrell was whether that

prior holding should be extended to automobile searches. Id.




                                             6
No. 33427-9-III
State v. Vanhollebeke


       The Cantrell court held that the Fourth Amendment does not require all occupants

of a vehicle to independently consent to a search and that the consent of one who

possesses common authority over a vehicle is sufficient. Id. at 192. The court reasoned

that third party consent cases tum on the suspect's reasonable expectation of privacy, and

if the suspect has willingly allowed another person common authority over the place or

thing, then he or she runs the risk that the third party will expose it to another person. Id.

at 189. The court recognized that a person has a privacy interest in an automobile, but

concluded that this expectation of privacy is less than the expectation of privacy in either

a home or an office. Id. at 190.

       However, the court limited its holding to the situation where one co-occupant

consents and the others do not overtly object. The court expressly stated the "issue of

whether such consent would continue to be valid as to a co-occupant if the co-occupant

overtly objected to the search is not before us." Id. at 192.

       This case is different from Cantrell in at least one important respect. Here, Mr.

Vanhollebeke objected to the search whereas the defendant in Cantrell did not. Thus,

this case presents the situation like the one the Cantrell court expressly declined to reach.

We find no Washington authority addressing this situation.

       The parties do not dispute that Mr. Vanhollebeke had a privacy interest in the

truck. Nor do they dispute that Mr. Casteel had common authority to consent to the

search. Thus, the central question is whether Mr. Casteel's consent overrode Mr.

Vanhollebeke's express objection. The State argues it did because Mr. Casteel was the


                                              7
No. 33427-9-III
State v. Vanhollebeke


truck's registered owner and, therefore, Mr. Casteel had an equal or superior interest in it.

       Mr. Vanhollebeke's right to use the truck was dependent on the owner's

unrevoked permission. This, we believe, limits Mr. Vanhollebeke's reasonable

expectation of privacy. Some courts have utilized the law ofbailments when analyzing

whether an owner's consent to search overrides a borrower's refusal. See 4 WAYNER.

LAFAVE, SEARCH AND SEIZURE: A TREATISE ON THE FOURTH AMENDMENT                 § 8.6(b)

(consent by bailor) (5th ed. 2012).

       An instructive case is Hardy v. Virginia, 17 Va. App. 677,440 S.E.2d 434 (1994). ·

There, an officer arrested the defendant for driving on a suspended license. Id. at 679.

The defendant did not have car keys on him. Id. The officer determined the car belonged

to the defendant's brother-in-law. Id. At some point, the brother-in-law appeared on the

scene, admitted he owned the car, and said he had loaned it to the defendant for a few

days. Id. The brother-in-law then consented to a search of the car. Id. The defendant

objected. Id. The police searched the car, found cocaine, and the defendant was

convicted. Id. at 679-80.

       The Hardy court held that "[ a]n owner of a motor vehicle may consent to a search

of the vehicle over a bailee's objections if, at the time of the consent, the owner 'was

either in possession or entitled to possession' of the vehicle." Id. at 681 (quoting

Anderson v. United States, 399 F.2d 753, 756-57 (10th Cir. 1968)). The court reasoned

that




                                             8
No. 33427-9-III
State v. Vanhollebeke


               [a]n owner who allows another person to use his automobile retains
       ownership and the right to reclaim possession of the vehicle at will. While
       a bailee may have an expectation of privacy in the borrowed vehicle, that
       privacy interest is subordinate to the owner's right to his vehicle and right
       to reclaim possession of the vehicle at any time.

Id. The court further reasoned that when there is a bailment-at-will, the bailee in

possession of property has an absolute duty to return it to the owner on demand. Id. at

681-82. Thus, when the brother-in-law arrived on the scene and gave his consent to

search his vehicle, he had the right to reclaim possession. Id. Other courts have reached

this same result "when the bail or was not in the immediate physical proximity of the

vehicle at the time and instead made his wishes known to the police via some means of

communication." LAFAVE, supra§ 8.6(b) at 327.

       Here, as bailee, Mr. Vanhollebeke had the actual right to exclude all others from

the truck except for Mr. Casteel. For this reason, Mr. Vanhollebeke did not have a

reasonable expectation of privacy if Mr. Casteel wanted to search his own truck or allow

another person to do so.

       Mr. Vanhollebeke urges us to reach a contrary result, and cites Georgia v.

Randolph, 547 U.S. 103, 126 S. Ct. 1515, 164 L. Ed. 2d 208 (2006). In Randolph, the

United States Supreme Court addressed the question of whether a warrantless search of a

home based on one co-occupant's consent is valid if the other co-occupant was present at

the scene and "expressly refuse[ d] to consent." Id. at 106. There, the defendant's

estranged wife consented to a search of the marital residence after the defendant had

"unequivocally refused" to give consent to search the house. Id. at 107. The Court held


                                             9
No. 33427-9-III
State v. Vanhollebeke


that "a warrantless search of a shared dwelling for evidence over the express refusal of

consent by a physically present resident cannot be justified as reasonable as to him on the

basis of consent given to the police by another resident." Id. at 120.

       The Randolph Court reasoned that "[t]he constant element in assessing Fourth

Amendment reasonableness in the consent cases, then, is the great significance given to

widely shared social expectations, which are naturally enough influenced by the law of

property, but not controlled by its rules." Id. at 111. When a cotenant is present and

objects to a visitor's entry into the home, social expectations require exclusion of the

visitor. Id. at 114. The Court further explained that "[u]nless the people living together

fall within some recognized hierarchy, like a household of parent and child or barracks

housing military personnel of different grades, there is no societal understanding of

superior and inferior." Id.

       It would be inappropriate to extend Randolph to this situation for several reasons.

First, Randolph recognized that different societal expectations may arise when cotenants

belong to a recognized hierarchy. The fact that Mr. Casteel owned the truck and gave

Mr. Vanhollebeke permission to only borrow it created a "societal understanding of

superior and inferior," so that he had the "right or authority to prevail over the express

wishes" of Mr. Vanhollebeke. Id.

       Second, other courts that have considered whether to extend Randolph to vehicles

have declined to do so because of society's lessened expectation of privacy in vehicles as




                                             10
No. 33427-9-III
State v. Vanhollebeke


compared to homes. 4 See, e.g., Sevilla-Carcamo v. State, 335 Ga. App. 788, 795, 783

S.E.2d 150 (2016) (declining "invitation to extend ... Randolph given the well-

established differential treatment of residences and automobiles under the Fourth

Amendment"); State v. Copeland, 399 S.W.3d 159, 165 (Tex. Crim. App. 2013); United

States v. Lumpkins, 687 F.3d 1011, 1014 (8th Cir. 2012) (suggesting that, because

Randolph relied on "' the centuries-old principle of respect for the privacy of the home,'"

it does not apply to cars) (quoting Randolph, 547 U.S. at 115).

       Finally, Randolph's holding expressly drew a "fine line" and was intended to

affect only those cotenants who were physically present at the threshold and expressly

refused consent. Randolph, 547 U.S. at 121-22. "Because the Supreme Court did not

extend the holding in Randolph to those people who were nearby or inside the home but

not at the threshold, it appears the Court intended to limit its holding to the narrowly

drawn parameters of a residential search." Copeland, 399 S.W.3d at 166.

       We conclude Mr. Casteel's consent to search his truck overrode Mr.

Vanhollebeke's objection. Therefore, Sergeant Garza's search did not violate Mr.

Vanhollebeke's reasonable expectation of privacy and the trial court did not err in

denying Mr. Vanhollebeke's CrR 3.6 motion to suppress.


       4
           Mr. Vanhollebeke argues that we should extend Randolph to vehicles because
article I, section 7 of the Washington Constitution provides greater privacy protections to
vehicles than the Fourth Amendment. However, we will not consider whether the state
constitution provides greater protection than the federal constitution in a given case when
the parties do not adequately brief the six factors found in State v. Gunwall, 106 Wn.2d
54, 720 P.2d 808 (1986). See Cantrell, 124 Wn.2d at 190 n.19.


                                             11
No. 33427-9-III
State v. Vanhollebeke


       Affirmed.

       A majority of the panel has determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder,

having no precedential value, shall be filed for public record in accordance with

RCW 2.06.040.

                                 ADDITIONAL FACTS

       After Sergeant Garza searched the truck and discovered the revolver and the glass

pipe containing suspected methamphetamine, Sergeant Garza arrested Mr. Vanhollebeke

for possession of a controlled substance. This was at 12:49 a.m. Sergeant Garza

searched Mr. Vanhollebeke incident to arrest and found three bullets in his front pocket.

Sergeant Garza then placed Mr. Vanhollebeke into the patrol car and read him his

Miranda rights from a department-issued card. Mr. Vanhollebeke stated he did not wish

to speak to Sergeant Garza. Sergeant Garza said, "Okay" and did not ask any more

questions. RP at 42.

       Roughly 15 to 20 seconds later, Mr. Vanhollebeke spontaneously said the glass

pipe was not in his possession. Sergeant Garza again asked Mr. Vanhollebeke if he was

willing to talk, and Mr. Vanhollebeke said, "'Yes, sir."' RP at 43. After arriving at the

police station, Sergeant Garza asked Mr. Vanhollebeke questions about the revolver.

Sergeant Garza did not re-read Mr. Vanhollebeke his Miranda rights. Mr. Vanhollebeke

told Sergeant Garza he carried the revolver for protection and he knew he was not

supposed to have it.


                                            12
No. 33427-9-III
State v. Vanhollebeke


       In addition to moving to suppress the physical evidence, Mr. Vanhollebeke also

moved to suppress his postarrest statements to the officers. The trial court found that Mr.

Vanhollebeke's statements were admissible and denied his motion.

       At trial, the State introduced Mr. Vanhollebeke's postarrest statements about the

revolver. The State did not call Mr. Casteel at trial, and Mr. Vanhollebeke requested a

missing witness instruction. The trial court denied Mr. Vanhollebeke's request, finding

that there was not a sufficient factual basis in the record for the instruction and that Mr.

Casteel was not within the control or peculiarly available to the State.

       At the sentencing hearing, the State indicated Mr. Vanhollebeke's standard range

sentence was 26 to 34 months. Mr. Vanhollebeke argued that his prior conviction was

from 2003 and therefore it was the State's burden to establish it had not washed out. 5 He

argued the State failed to do this by a preponderance of the evidence.

       The State then argued that for Mr. Vanhollebeke's conviction to wash out he

would have needed to be crime-free in the community for 10 years. The State orally

asserted that "there is essentially an uninterrupted string of convictions," and that the

longest Mr. Vanhollebeke went without a conviction was about two years. RP at 495.

The State concluded Mr. Vanhollebeke's 2003 second degree assault conviction did not

wash out. Mr. Vanhollebeke did not object to the State's argument.


       5
        The judgment and sentence calculated Mr. Vanhollebeke's offender score based
on two prior convictions-both of which were from 2003. Mr. Vanhollebeke did not
specify which of his prior convictions washed out, but appeared to believe his standard
range was calculated based on an offender score of 1.


                                              13
No. 33427-9-III
State v. Vanhollebeke


       The State also asked the trial court to impose LFOs. The following exchange then

occurred:

               THE COURT: Mr. Vanhollebeke, you're going to have a number of
       legal financial obligations. How much can you afford to pay a month?
               THE DEFENDANT: I'm currently locked up in here for jail, so my
       funds are ~t zero right now.
               THE COURT: I mean, after you get out, how much can you afford
       to pay?
               THE DEFENDANT: I had a job, sir, prior to coming in here.
               THE COURT: How much were you making?
               THE DEFENDANT: I-I just barely got it that day-two days
       before that, sir.
               THE COURT: What were you doing?
               THE DEFENDANT: Farm work. I was getting ready to do farm
       work and I lost that job, I'm pretty sure.
               THE COURT: Was that a (inaudible)?
               THE DEFENDANT: It would be anything that I could do.
               THE COURT: Could you afford $25 a month?
               THE DEFENDANT: At this time?
               THE COURT: When you get out.
               THE DEFENDANT: When I get out? If I can get a job, yes, sir, if I
       could (inaudible) myself.
               THE COURT: Other than your present predicament, are you healthy
       and able?
               THE DEFENDANT: Yes, sir.

RP at 495-96.

       The court accepted the standard range calculation of 26 to 34 months and

imposed 34 months' confinement. The trial court calculated Mr. Vanhollebeke's

offender score at a 2 based on two prior convictions: a 2003 conviction for second

degree assault and a 2003 conviction for taking a motor vehicle without

permission. The trial court also imposed $1,380 in LFOs. Mr. Vanhollebeke did

not object to the LFOs at the sentencing hearing.


                                            14
No. 33427-9-III
State v. Vanhollebeke


                                ADDITIONAL ANALYSIS

       A.     DURATION AND SCOPE OF TERRY STOP

       Mr. Vanhollebeke argues the officers exceeded the scope and purpose of a lawful

Terry stop because they detained him for an hour and then searched the truck when they

could have impounded it and issued him a citation. When a trial court denies a motion to

suppress, this court reviews the trial court's conclusions oflaw de novo. State v. Acrey,

148 Wn.2d 738, 745, 64 P.3d 594 (2003).

       A Terry stop permits an officer to briefly detain and question a person reasonably

suspected of criminal activity. Terry, 392 U.S. at 27-28. A valid Terry stop "must be

temporary, lasting no longer than is necessary to effectuate the purpose of the stop," and

"the investigative methods employed must be the least intrusive means reasonably

available to verify or dispel the officer's suspicion in a short period of time." State v.

Williams, 102 Wn.2d 733, 738, 689 P.2d 1065 (1984). "If the results of the initial stop

dispel an officer's suspicions, then the officer must end the investigative stop." Acrey,

148 Wn.2d at 747. But if the officer's initial suspicions are confirmed or are further

aroused, the scope of the stop may be extended and its duration may be prolonged. Id.

       There is no rigid time limitation on Terry stops. United States v. Sharpe, 470 U.S.

675, 685, 105 S. Ct. 1568, 84 L. Ed. 2d 605 (1985). While the length of the stop is an

important factor in determining whether reasonable suspicion justifies the seizure, courts

must also consider the law enforcement purposes to be served by the stop as well as the

time reasonably needed to effectuate those purposes. Id. In assessing whether a


                                              15
No. 33427-9-III
State v. Vanhollebeke


detention is too long, courts examine "whether the police diligently pursued a means of

investigation that was likely to confirm or dispel their suspicions quickly, during which

time it was necessary to detain the defendant." Id. at 686. Although a court engaged in a

post hoc evaluation of police conduct "can almost always imagine some alternative

means by which the objectives of the police might have been accomplished," "[t]he

question is not simply whether some other alternative was available, but whether the

police acted unreasonably in failing to recognize or to pursue it." Id. at 686-87. Officers

may also temporarily detain a suspect pending the results of a police radio check. State v.

Perea, 85 Wn. App. 339,342,932 P.2d 1258 (1997).

       Here, the officers did not exceed the scope of the investigative detention. Sergeant

Garza stopped Mr. Vanhollebeke for facing the wrong way on a one-way street and then

discovered Mr. Vanhollebeke's license was suspended. As he was writing Mr.

Vanhollebeke a citation, Deputy Barnes walked around the truck and saw the punched

ignition and the glass pipe with a white crystal substance on it, both of which were in

plain view. Based on his training and experience, Sergeant Garza believed that Mr.

Vanhollebeke may have committed a possession of a controlled substance offense and a

vehicle theft offense.

       Mr. Vanhollebeke argues that the police should have issued him the citation for

driving with a suspended license, impounded the truck, and then let him go. However,

when an officer's initial suspicions are further aroused, the police may extend the stop's

scope. The punched ignition and the glass pipe with the white crystal substance on it


                                            16
No. 33427-9-III
State v. Vanhollebeke


gave Sergeant Garza reasonable suspicion to continue the detention. See, e.g., State v.

Rose, 175 Wn.2d 10, 18-22, 282 P.3d 1087 (2012) (officer had probable cause to arrest

for possession of controlled substance, where during course of investigatory detention,

officer observed in plain view glass tube protruding from defendant's bag that contained

white residue, which, in light of his training, he believed was cocaine or

methamphetamine). The scope of the detention was proper.

        The officers also did not exceed the permissible duration of the investigative

detention. Sergeant Garza pulled Mr. Vanhollebeke over at 11 :23 p.m. During the next

15 to 20 minutes, Sergeant Garza awaited backup, talked with Mr. Vanhollebeke at the

side of the truck, verified Mr. Vanhollebeke's identity, awaited information from

dispatch, and awaited confirmation of warrants from another county. He was allowed to

detain Mr. Vanhollebeke while waiting for dispatch to get back to him. He also began

writing a citation, which took longer than usual because Mr. Vanhollebeke did not have a

license. It was at this point that Deputy Barnes observed the punched ignition and glass

pipe.

        At this point, law enforcement suspected Mr. Vanhollebeke might have committed

the offenses of possession of a controlled substance and theft of a motor vehicle.

Sergeant Garza attempted to confirm or dispel his suspicions by asking Mr. Vanhollebeke

for permission to search the truck and trying to contact Mr. Casteel, the truck's owner.

Mr. Vanhollebeke refused to give permission to search, and Sergeant Garza was unable

to reach Mr. Casteel. Deputy Barnes then promptly drove to Mr. Casteel's house,


                                             17
No. 33427-9-III
State v. Vanhollebeke


confirmed with Mr. Casteel the truck was borrowed, and obtained his permission to

search and a truck key. Deputy Barnes returned directly to the scene, arriving between

12:30 and 12:40 a.m.

         Mr. Vanhollebeke argues that Deputy Barnes could have called Sergeant Garza at

the scene and advised him that Mr. Casteel had given Mr. Vanhollebeke permission to

use the truck, rather than driving all the way back to inform Sergeant Garza in person.

This argument ignores the fact that the officers were entitled to complete their

investigation of the possession of narcotics offense before allowing Mr. Vanhollebeke to

leave.

         Here, the officers diligently pursued a means of investigation that was likely to

confirm or dispel their suspicions that Mr. Vanhollebeke committed theft of a motor

vehicle and possession of a controlled substance. We conclude the officers did not

exceed the lawful scope and duration of the Terry stop.

         B.     WAIVER OF MIRANDA RIGHTS

         Mr. Vanhollebeke argues that he did not knowingly and voluntarily waive his

Miranda rights after he initially told Sergeant Garza that he did not want to talk.

         When an individual "indicates in any manner, at any time prior to or during

questioning, that he wishes to remain silent, the interrogation must cease." Miranda, 384

U.S. at 473-74. However, the police may resume questioning under certain

circumstances even if the defendant has asserted his or her right to silence. State v.

Elkins, 188 Wn. App. 386,397,353 P.3d 648, review denied, 184 Wn.2d 1025, 361 P.3d


                                              18
No. 33427-9-III
State v. Vanhollebeke


748 (2015). Further questioning of a suspect is allowed provided the following

conditions exist: ( 1) the right to cut off questioning was scrupulously honored, (2) the

police did not engage in further words or actions amounting to interrogation before

obtaining a waiver, (3) the police did not engage in tactics tending to coerce the suspect

to change his or her mind, and (4) the subsequent waiver was knowing and voluntary.

State v. Wheeler, 108 Wn.2d 230, 238, 737 P.2d 1005 (1987).

          "[T]here is no bright-line rule that law enforcement officers must always fully

readvise a defendant of his or her Miranda rights." Elkins, 188 Wn. App. at 396. Rather,

the question of "whether a defendant's rights have been scrupulously honored must be

determined on a case-by-case basis." Id. The key concern is that the defendant

understands his or her rights and also understands that those rights are still in effect. Id.

at 401.

          A waiver may be inferred from the defendant's understanding of his or her rights

and the voluntariness of his or her conversation with police officers. State v. Mason, 31

Wn. App. 41, 46,639 P.2d 800 (1982) (fact that defendant requested to talk to police and

then blurted out his confession is evidence of a voluntary waiver). Suspects may waive a

previous exercise of their constitutional rights by their own voluntary and unsolicited

actions without first having the Miranda warnings reread to them. State v. Boggs, 16

Wn. App. 682, 687, 559 P.2d 11 (1977).

          Here, after Mr. Vanhollebeke indicated he did not wish to speak, Sergeant Garza

said, "Okay" and did not ask any more questions. RP at 42. There is no evidence that he


                                               19
No. 33427-9-III
State v. Vanhollebeke


engaged in further words or actions amounting to interrogation or tried to get Mr.

Vanhollebeke to change his mind. Mr. Vanhollebeke then spontaneously stated the glass

pipe was not in his possession. Sergeant Garza again asked Mr. Vanhollebeke if he was

willing to talk, and Mr. Vanhollebeke said, "'Yes, sir.'" RP at 43.

       Mr. Vanhollebeke argues that Sergeant Garza should have readvised him of his

Miranda rights, but in this particular case this was not necessary. Sergeant Garza had

just advised him of his Miranda rights 15 or 20 seconds prior, so it is likely Mr.

Vanhollebeke understood those rights and also understood that they were still in effect.

Like in Mason, it can also be inferred that Mr. Vanhollebeke knowingly and voluntarily

waived his Miranda rights because he spontaneously stated the glass pipe was not in his

possession. We conclude Sergeant Garza's subsequent questioning was constitutionally

permissible.

       C.      MISSING WITNESS INSTRUCTION

       Mr. Vanhollebeke next contends the trial court erred when it denied his request for

a missing witness instruction. He argues that because the State did not call Mr. Casteel as

a witness, he was entitled to argue to the jury that it should infer that Mr. Casteel's

testimony would have been unfavorable to the State's case. This court reviews a trial

court's refusal to issue a missing witness instruction for an abuse of discretion. State v.

Reed, 168 Wn. App. 553, 571, 278 P.3d 203 (2012).

       A missing witness instruction informs the jury that it may infer from a witness's

absence at trial that his or her testimony would have been unfavorable to the party who


                                             20
No. 33427-9-III
State v. Vanhollebeke


would logically have called that witness. Id. "Such an instruction is proper where the·

witness is peculiarly available to one of the parties, and the circumstances at trial

establish that, as a matter of reasonable probability, the party would not have knowingly

failed to call the witness 'unless the witness's testimony would be damaging."' Id.

(citation omitted) (quoting State v. Davis, 73 Wn.2d 271,280,438 P.2d 185 (1968),

overruled on other grounds by State v. Abdulle, 174 Wn.2d 411, 275 P.3d 1113 (2012)).

Whether a witness is peculiarly available to a party depends on the nature of the

relationship between the witness and that party. Id. at 572. The doctrine does not apply

if the uncalled witness is equally available to the parties. Id. at 573.

       Here, Mr. Casteel was not within the control of or peculiarly available to the State.

Instead, Mr. Vanhollebeke's relationship with Mr. Casteel was such that he had

permission to borrow Mr. Casteel's truck. If Mr. Vanhollebeke believed Mr. Casteel's

testimony would be unfavorable to the State's case, he had every opportunity to call him

as a witness. We conclude the trial court did not abuse its discretion when it denied Mr.

Vanhollebeke's request for a missing witness instruction.

       D.     UNPRESERVED ALLEGED LFO ERROR

       Mr. Vanhollebeke argues, for the first time on appeal, that insufficient facts

support the trial court's determination that he has the ability to pay LFOs.

       "A defendant who makes no objection to the imposition of discretionary LFOs at

sentencing is not automatically entitled to review." State v. Blazina, 182 Wn.2d 827,

832,344 P.3d 680 (2015). RAP 2.5(a) provides that an "appellate court may refuse to


                                              21
No. 33427-9-III
State v. Vanhollebeke


review any claim of error which was not raised in the trial court." Blazina confirmed that

an appellate court's discretion under RAP 2.5(a) extends to review of a trial court's

imposition of discretionary LFOs. Blazina, 182 Wn.2d at 834-35.

       Mr. Vanhollebeke nevertheless argues the trial court's finding is reviewable for

the first time on appeal because it concerns the sufficiency of the evidence supporting the

LFO imposition. In support of this argument, Mr. Vanhollebeke cites RAP 2.5(a)(2) and

Roberson v. Perez, 156 Wn.2d 33, 39-40, 123 P.3d 844 (2005) (holding appellants could

raise issue for the first time on appeal under RAP 2.5(a)(2)). We recently rejected this

precise argument in State v. Clark, 195 Wn. App. 868, 873-77, 381 P.3d 198 (2016)

(holding that RAP 2.5(a)(2) does not require appellate courts to consider unpreserved

LFO challenges).

       Under Blazina, each appellate court is entitled to "make its own decision to accept

discretionary review" of unpreserved LFO errors. Blazina, 182 Wn.2d at 835.

Admittedly, the judges of this court are not in agreement as to what extent discretion

should be exercised to review unpreserved LFOs. An approach favored by this author is

to consider the administrative burden and expense of bringing a defendant to court for a

new hearing, versus the likelihood that the discretionary LFO result will change. State v.

Arredondo, 190 Wn. App. 512,538,360 P.3d 920 (2015), review granted in part, 185

Wn.2d 1024, 369 P.3d 502 (2016). "An important consideration of this analysis is the

dollar amount of discretionary LFOs imposed by the sentencing court." Id. In this case,




                                            22
No. 33427-9-III
State v. Vanhollebeke


the majority of these factors weigh against reviewing Mr. Vanhollebeke's unpreserved

LFO challenge.

       First, the dollar amount of the discretionary LFOs the trial court imposed does not

support granting review. The trial court imposed both mandatory and discretionary

LFOs. The mandatory LFOs included the $500 victim assessment, $200 criminal filing

fee, and the $100 deoxyribonucleic acid (DNA) collection fee. See RCW 7.68.035(1)(a);

RCW 36.18.020(2)(h); RCW 43.43.7541. These mandatory LFOs are required

irrespective of Mr. Vanhollebeke's ability to pay. State v. Lundy, 176 Wn. App. 96, 103,

308 P.3d 755 (2013). The discretionary LFOs in this case were the $350 court-appointed

attorney fee and $230 sheriffs service fee, totaling $580.

       The second factor-the administrative burden and expense of bringing Mr.

Vanhollebeke to court for a new sentencing hearing-weighs in favor of granting review.

As discussed, remand is required for the trial court to address another sentencing error.

       However, the final factor weighs against granting review-the LFO result would

not likely change. At the sentencing hearing, Mr. Vanhollebeke indicated he could afford

$25 per month LFO payments when he is released from confinement. He also indicated

that he was recently employed doing farm work at the time of his arrest, and that he is

healthy and able to work.

       Considering the small amount of discretionary LFOs imposed in this case and the

unlikelihood that the LFO result would change, we exercise our discretion and decline to

review this alleged error.


                                            23
No. 33427-9-III
State v. Vanhollebeke


      E.     OFFENDER SCORE

      Mr. Vanhollebeke challenges his offender score, contending the State failed to

prove that his prior 2003 second degree assault conviction had not washed out. 6 This

court reviews the sentencing court's calculation of the offender score de novo. State v.

Rivers, 130 Wn. App. 689, 699, 128 P.3d 608 (2005).

      A criminal defendant's offender score is calculated by examining the defendant's

criminal history, which is a list of his or her prior convictions. See RCW 9.94A.030(1 l);

RCW 9.94A.525. "Prior convictions result in offender score 'points' in accordance with

rules provided by RCW 9.94A.525." State v. Zamudio, 192 Wn. App. 503, 507, 368 P.3d

222 (2016). In determining the proper offender score, the court "may rely on no more

information than is admitted by the plea agreement, or admitted, acknowledged, or

proved in a trial or at the time of sentencing." RCW 9.94A.530(2).

      Prior convictions are not counted as points if, through crime-free time spent in the

community, they have "washed out" according to criteria provided by statute. Zamudio,

192 Wn. App. at 507. Most class B felonies wash out after the defendant spends 10

consecutive years in the community without any subsequent convictions. RCW

9.94A.525(2)(b). Most class C felonies wash out after five years. RCW 9.94A.525(2)(c).

      Unless the defendant pleads guilty, he or she is not obligated to present evidence

of his or her criminal history. State v. Hunley, 175 Wn.2d 901, 910, 287 P.3d 584 (2012).

      6 Mr. Vanhollebeke does not argue the trial court erred when it considered his
2003 taking a motor vehicle without permission conviction in calculating his offender
score.


                                            24
No. 33427-9-III
State v. Vanhollebeke


Rather, the State bears the burden to prove the existence of prior convictions by a

preponderance of the evidence. Id. at 909-10. This includes the burden to prove that

prior convictions have not washed out for the purpose of calculating a defendant's

offender score. In re Pers. Restraint of Cadwallader, 155 Wn.2d 867, 876-78, 123 P.3d

456 (2005). "Bare assertions, unsupported by evidence, do not satisfy the State's burden

to prove the existence of a prior conviction." Hunley, 175 Wn.2d at 910.

       The State fails to meet the preponderance standard when it orally summarizes the

defendant's prior convictions and does not introduce any other evidence. Id. at 911-12.

This lack of evidence, if it results in the convictions being counted toward the

defendant's offender score, falls "below even the minimum requirements of due process."

State v. Ford, 13 7 Wn.2d 472, 481, 973 P .2d 452 ( 1999). This is because "' a

prosecutor's assertions are neither fact nor evidence, but merely argument."' Hunley,

175 Wn.2d at 912 (quoting Ford, 137 Wn.2d at 483 n.3.). "Accordingly, the defendant's

mere failure to object to State assertions of criminal history at sentencing does not result

in an acknowledgment. There must be some affirmative acknowledgment of the facts and

information alleged at sentencing in order to relieve the State of its evidentiary

obligations." Id. (citation omitted).

       Here, the State orally asserted during the sentencing hearing that Mr.

Vanhollebeke had many convictions in the last 10 years and therefore his prior second

degree assault conviction did not wash out. Other than these bare assertions, it presented

no other evidence supporting this conclusion. Mr. Vanhollebeke never affirmatively


                                             25
No. 33427-9-III
State v. Vanhollebeke


acknowledged this information. Thus, like the State's oral summaries in Hunley and

Ford, the State failed to meet the preponderance standard.

       Citing RCW 9.94A.530(2), the State argues that the trial court properly calculated

Mr. Vanhollebeke's offender score because Mr. Vanhollebeke failed to object to the

State's assertion at the sentencing hearing. However, Hunley held that this provision is

facially unconstitutional because the defendant is not obligated to present evidence. See

Hunley, 175 Wn.2d at 914, 917. We, therefore, reject the State's argument that Mr.

Vanhollebeke acknowledged his criminal history by not objecting to it.

       The State failed to prove by a preponderance of the evidence that Mr.

Vanhollebeke's conviction for second degree assault had not washed out. We, therefore,

remand for a resentencing hearing where the State will have the opportunity to present

"all relevant evidence regarding criminal history, including criminal history not

previously presented" in order to establish that the convictions have not washed out.

RCW 9.94A.530(2); State v. Jones, 182 Wn.2d 1, 10-11, 338 P.3d 278 (2014) (a

sentencing court is permitted to consider new, permissible evidence on remand).

      F.     OFFICERS' DASH CAMERA VIDEOS

      In his first SAG argument, Mr. Vanhollebeke argues that none of the dash camera

videos from the police cars at the scene were viewed or introduced into evidence.

However, this argument depends on evidence that is outside the record in this case.

There is nothing in this appellate record regarding what information these videos could




                                            26
No. 33427-9-III
State v. Vanhollebeke


have supplied or if their contents would have been any different than the police officers'

testimony, or if they even exist at all.

       Because the record is inadequate to determine whether the lack of these videos

prejudiced Mr. Vanhollebeke's defense, this court cannot consider this issue on direct

review. See State v. McFarland, 127 Wn.2d 322, 337-38, 899 P.2d 1251 (1995). The

appropriate means of litigating this issue is through a personal restraint petition. Id. at

335.

       G.     TRIAL COURT ALLEGEDLY SHUTTING DOWN DEFENSE COUNSEL

       In his second SAG argument, Mr. Vanhollebeke first argues that the trial court did

not allow defense counsel to properly investigate the case or prepare for trial. Like his

previous SAG argument, this argument depends on evidence that is outside the record

and therefore this court cannot consider this issue on direct review. Id. at 337-38.

       Mr. Vanhollebeke also argues that the trial court shut down defense counsel

whenever he spoke or presented evidence. However, the record indicates that defense

counsel had ample opportunity to present Mr. Vanhollebeke's case. The trial court

invited defense counsel to "introduce any further briefing that he sees fit," and repeatedly

asked if defense counsel had any other comments or arguments to add. RP at 181; see

also RP at 184, 198, 222, 368. Trial court asked if defense counsel had rebuttal

argument. The trial court also granted defense counsel's motion for a mistrial.

       Further, when the trial court overruled defense counsel, it was on the merits of his

evidentiary objection. The trial court also sustained many of defense counsel's


                                             27
No. 33427-9-III
State v. Vanhollebeke


objections. The record does not support Mr. Vanhollebeke's argument that the trial court

shut down defense counsel whenever he spoke or presented evidence.

      Affirmed and remanded for resentencing.




WE CONCUR:




                                           28